Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement drawings were received on 12/01/2020.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 2, part 15
Fig. 3, part 300
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 12/01/2020 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herzog et al. (EP 1316408 A1, machine translation relied upon), hereinafter Herzog, in view of Lindemann et al. (US 2007/0026145 A1), hereinafter Lindemann, in view of Boyd et al. (US 2004/0084814 A1), hereinafter Boyd, and in further view of Orange (US 2016/0052054).


Regarding claim 1, Herzog meets the claimed a sintering system for manufacturing a three-dimensional object from sinterable powder, (Herzog teaches a sintering apparatus, [0001], Fig. 1) the system comprising: a build chamber comprising a movable floor (platform 5, Fig. 1, [0008]) ; an energy assembly disposed above said build chamber, (light guide 6), comprising at least one energy source adapted to emit an (beam 7 of an energy source, see [0008]) said feeding assembly (chamber 9) connected to said build chamber configured to provide sinterable powder to said build chamber; a powder distribution device (metering device 10) connected to said feeding assembly , said powder distribution device configured to distribute sinterable powder in said build chamber; (Herzog teaches a metering chamber 9 is arranged, in which powder particles 3 are stored and from which they can be transported into the installation space 4 by a metering device 10, [0008]) wherein said build chamber further comprises: …openings in two said side walls of said build (powder line 13, Fig. 1) below which openings said movable floor can be lowered; (Herzog teaches the workpiece platform 5 can be moved into a lowered position below the power line 13, see Fig. 1, see [0012]) and a pneumatic assembly connected.  (powder discharge device 11 to include a gas stream which drives the powder particles through the powder line 13, Fig. 1, [0010])  to said build chamber for transporting powder away from said build chamber through the at least one opening (at least one powder line 13, Fig,1, [0010]).

Herzog dose not explicitly teach said build chamber and four side walls opposite openings in two said side walls of said build.
Lindemann meets the claimed said build chamber and four side walls (Lindemann teaches a build chamber shown in Fig. 6 plan view to have four sides, each wall labeled 31 in Fig. 2-4, see [0067]) opposite openings in two said side walls of said build. (Lindemannn teaches the openings 112 and 113 to be opposite one another and allow for the base plate 44 to travel above and below the openings, see Fig. 2-4, [0063]- [0067]. Lindemann further teaches it is advantageously provided that the inlet opening 112 and the outlet opening 113 are aligned with one another, [0068], [0075]).
	The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I). 
Examiner finds that Herzog differs from the claim only in the substitution of the square, four-walled chamber of Lindemann with aligned openings in place of the generic chamber of Herzog with non-aligned openings. Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. Examiner notes that one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to substitute of the square, four-walled chamber of Lindemann in place of the generic chamber of Herzog because it yields the predictable result providing a stable chamber for sintering powder and removing excess powder, see [0075].  

Herzog teaches air flow device (see [0005]) but does not explicitly teach said pneumatic assembly comprises a first combined suction/blower unit at a first side opening and a second combined suction/blower unit positioned at a second opposite opening in two side walls in the build chamber., said combined suction/blower units adapted to alternatively provide blowing and suction to said build chamber portion via their respective first and second openings. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the fan of Lindemann as the generic air flow device of Herzog because it results in infinitely variable setting of the volumetric flow, see [0038]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the suction device of Lindemann as the generic air flow device of Herzog because it improves removal of powder and cooling of the chamber, see [0075].  It would have been obvious to one of ordinary skill in the art to duplicate the fan and section devices to achieve blowing and suction on each side in order to achieve infinitely variable setting of the volumetric flow for improved removal of excess powder, see [0038], [0075].

Herzog as modified meets the claimed further comprising a closable cover arranged above said openings, said closable cover, when closed, configured to seal a build chamber portion between said cover and said moveable floor.
Boyd meets the claimed a closable cover arranged above said openings, said closable cover, when closed, configured to seal a build chamber portion between said cover and said moveable floor. (Boyd teaches air vents 68 include structures that allow them to be opened and closed.  For example, sliding disks 72a, 72b having openings 74 there through aligned with the air vents 68 on the side walls 66 are operably secured adjacent to the side walls 66 as best shown in FIG. 4, see [0030]. Boyd also teaches a lid 92 can be manually or automatically placed over the top of the building chamber 14 thereby preventing any unbound powder 16 from escaping from the top of the building chamber 14, see [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the air vent covers and lid of Boyd with the air vents of Herzog as modified because the covers improve the control of the powder recycle system prevents unbound powder 16 from inadvertently pulling outside air in the chamber or allowing air entering into the pneumatic tubes 80 leading to the air vents 68, thereby allowing the layers of unbound powder to be established in the building chamber 14 during the building phase, see [0030]. 

Herzog as modified dose not explicitly teach an enclosure delimiting said sintering system such that it can be closed off in its entirety during a manufacturing process.
Orange meets the claimed an enclosure delimiting said sintering system such that it can be closed off in its entirety during a manufacturing process. (Orange teaches an environmental enclosure, Fig. 1, for containing handling systems for handling the build powder, the binder, and the build box or build boxes, see [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the 3D printing apparatus of Herzog with the enclosure of Orange because such an enclosure prevents contaminating the atmosphere and materials used for 3D printing, see [0050], [0053]. 

Regarding claim 5, Herzog as modified meets the claimed wherein the system further comprises a powder catcher connected to the build chamber for collecting surplus powder provided by the powder distribution device to the build chamber.  (Herzog teaches vibrating collecting container 16, see Fig. 1)

Regarding claim 6, Herzog as modified meets the claimed further comprising an air/powder separator disposed above the feeding assembly. (Herzog teaches screening device 15, Fig. 1).

Regarding claim 7, Herzog teaches air flow device (see [0005]) teach a return powder device (conveying means 14, Fig. 1) for transporting unused powder away from the build chamber  but does not explicitly connected to the pneumatic assembly comprising at least one fan. 
Lindemann teaches a fan for a powder trap of a laser sintering apparatus, see [0038], and fan 109 [0086]. Lindemann teaches flow of air into the chamber at 112 and out at 113 that is capable of sucking-out of build material, see [0068], [0075]-[0076].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the fan of Lindemann as the generic air flow device of Herzog because it results in infinitely variable setting of the volumetric flow, see [0038]. 




Claims 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herzog et al. (EP 1316408 A1, machine translation relied upon), hereinafter Herzog, in view of Lindemann et al. (US 2007/0026145 A1), hereinafter Lindemann, in view of Boyd et al. (US 2004/0084814 A1), hereinafter Boyd, Orange (US 2016/0052054), and in further view of Tochimoto (US 2002/0090410 A1), hereinafter Tochimoto. 

Regarding claim 8, Herzog as modified meets the claimed said return powder device is further adapted to perform powder transport from said build portion into said powder mixing device.  (Herzog teaches a metering chamber 9 is fed by conveying means 14, [0008])
Herzog as modified does not teach a powder supply device for providing virgin powder; a powder mixing device connected to the return powder device and to the powder supply device for mixing returned powder with virgin powder and supplying the mix to the feeding assembly.
Tochimoto meets the claimed a powder supply device for providing virgin powder; (Tochimoto teaches container 30 contains virgin powder, Fig. 1, [0076])  a powder mixing device connected to the return powder device (tank 41 is connected to powder recovery unit 80, Fig. 1, [0070)], and to the powder supply device for mixing returned powder with virgin powder and supplying the mix to the feeding assembly. (Tochimoto teaches the powder dispensing unit 40 is mixed with the virgin powder contained in the powder material container 30, and used for forming the model, see [0208]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the virgin powder container and mixer of Tochimoto with the powder recycle system of Herzog as modified because it results in a continuous supply of virgin powder and achieves good quality and economical results, see [0208]-[0209].

Regarding claim 9, Herzog as modified meets the claimed all that is claimed in claim 1, as described above but does not teach wherein one or more of the feeding assembly, the movable floor, the return powder device and the powder mixing device are further adapted to heat the powder.  
Tochimoto teaches the powder recycle system to include heat source 862, Fig. 19, [0213].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the powder recycle heater of Tochimoto with the powder recycle system of Herzog as modified because it results in a good separation of foreign particles and heavy particles and achieves good quality and economical results, see [0213]-[0214].


Regarding claim 11, Herzog as modified meets the claimed wherein the sintering system further comprises: a server operably connected to the sintering system (Herzog teaches a computer to control the sintering apparatus, see [0008])  

Tochimoto meets the claimed comprising a database; wherein design data is provided by the server to the sintering system, (Tochimoto teaches a control unit 10 which executes data generated from computer 11 from a shape input device, see Fig. 3, [0082]-[0084]) and wherein the server is adapted to determine and provide a movement pattern for the energy assembly to the sintering system.  (Tochimoto teaches computer 11 uses slicing the model data into cross  sections at a pitch equivalent to the thickness of each of the powder layers to be stacked, see [0085. Tochimoto teaches scanning only the regions for which the shape data has been generated, see [0093]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the computer of Tochimoto to create 3D model data with the 3D printer of Herzog as modified above because it produces 3D models with less time required, see [0093]. 


.
Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. 

Applicant’s argument that “the modification proposed in the final office action is inappropriate for an obviousness inquiry as the modification proposed renders the prior art reference Herzog inoperable for its intended purpose,” this is not found persuasive. Applicant argues that “Herzog would require a substantial reconstruction and redesign of the elements for handling bi-directional powder discharge air flows as well as a change in the basic principles under which Herzog 's construction was designed to operate,” which does not meet the level of inoperable for its intended purpose described by the courts. In fact the courts have held that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, the combination in the final rejection is not improper and is maintained here. 




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744